Appeal from a *1195judgment of the County Court of Saratoga County (Scarano, J.), rendered January 8, 2007, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the fifth degree.
Defendant pleaded guilty to criminal possession of a controlled substance in the fifth degree and waived his right to appeal. County Court thereafter sentenced him in accordance with the plea agreement to one year in prison and one year of postrelease supervision. Defendant now appeals.
Appellate counsel for defendant asks that he be relieved of his assignment on the ground that there are no nonfrivolous issues to be argued on appeal. Having reviewed counsel’s brief and the record, we agree. As such, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Lahtinen, Kane, Stein and McCarthy, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.